i          i       i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00145-CV

                                         IN RE PAYCHEX, INC.


                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: April 22, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

       On March 11, 2009, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to grant its motion to compel arbitration. The trial court’s order relator complains of

provided as follows: “IT IS THEREFORE ORDERED that Defendant’s Motion to Abate and to

Compel Arbitration is denied, without prejudice, so that Plaintiffs may conduct discovery as to

whether the arbitration provision is unconscionable in light of Defendant’s business practices and

whether Plaintiffs were fraudulently induced into entering into the arbitration provision.” The court




          … This proceeding arises out of Cause No. 2008-CI-20077, styled MG Building Materials, Ltd. and
           1

Excellence Mortgage, Ltd. v. Paychex, Inc., pending in the 57th Judicial District Court, Bexar County, Texas, the
Honorable Antonia Arteaga presiding. However, the order complained of was signed by the Honorable Michael Peden,
presiding judge of the 285th Judicial District Court, Bexar County, Texas.
                                                                                                           04-09-00145-CV

has considered relator’s petition for writ of mandamus and the response of the real parties in interest.

We conclude the trial court did not abuse its discretion in denying, without prejudice, the motion to

compel arbitration in order to allow real parties to conduct discovery regarding their defenses to the

arbitration provision. See Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 271-72 (Tex. 1992) (holding

that the trial court may “decide whether to compel arbitration on the basis of affidavits, pleadings,

discovery, and stipulations”). Therefore, the court is of the opinion that relator is not entitled to the

relief sought.2 Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P.

52.8(a).

                                                                   PER CURIAM




           … The court’s ruling does not prohibit relator from filing a petition for writ of mandamus once the discovery
           2

 pertaining to the real parties in interests’ defenses to the arbitration provision has been completed and the trial court has
 ruled on the merits of the motion to compel arbitration.

                                                             -2-